Citation Nr: 1432063	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the bilateral hands and right wrist, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for cold sweats, to include as due to an undiagnosed illness. 

4.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1984 to June 1991, including verified service in Southwest Asia. 

The claims of service connection are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.  The claim for a TDIU rating is before the Board from an October 2011 rating decision of the Louisville RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regarding the claim of service connection for cold sweats, the Board notes that the Veteran has established service connection for psychological disabilities including depressive disorder and bipolar disorder with memory problems.  An opinion is needed to determine if there is a separate etiology for the Veteran's cold sweats or whether cold sweats are a symptom of his already service-connected psychological disability. 

Regarding the claims of service connection for GERD and degenerative arthritis of the bilateral hands and right wrist, the Board notes that the Veteran was afforded VA examinations for these disabilities in May 2008 and March 2010.  The Board finds these examinations inadequate for adjudication purposes.  As to the May 2008 examination, while both GERD and arthritis were diagnosed, the examiner did not provide etiological opinions.  As to the March 2010 examination, the Board finds the explanation of rationale given in support of the negative etiological opinions is deficient.  Specifically, while the examiner noted that the disabilities have specific and known diagnoses and are therefore not undiagnosed illnesses (and are not subject to the presumption under 38 C.F.R. § 3.317), the examiner failed to opine whether the disabilities were otherwise directly related to the Veteran's active military service, to include complaints of continuity since service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation). 

Additionally, the Veteran contends that the combined effects of his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's combined rating is 90 percent.  Thus, he meets the schedular requirements for a TDIU rating.  VA examinations which discuss limits imposed by the Veteran's service-connected disabilities individually have occurred (April 2011 and August 2011); however, there is no examination report which addresses whether the combined effect of the Veteran's service-connected disabilities (depressive disorder and bipolar disorder with memory problems; chronic fatigue syndrome; headaches; chronic sinus condition to include nasal allergies; right tennis elbow; lateral epicondylitis; and mayalgia) precludes him from maintaining all forms of substantially gainful employment.  Such VA examination is required to assist the Veteran with his claim under 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Medical Center in Lexington, Kentucky and any associated outpatient clinics dated from March 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The RO should then arrange for the Veteran to be examined by a psychiatrist to evaluate his complaints of cold sweats.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  Based on such review and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

a. Does the Veteran have a disability manifested by cold sweats, separate and apart from the symptomology associated with his service- connected depressive disorder and bipolar disorder with memory problems? 

b. If he has such a disability, is it due to a known cause, or is it due to undiagnosed illness? 

c. If the Veteran has a disability manifest by cold sweats (separate from his already service-connected psychological disabilities) which is due to a known cause, is it at least as likely as not (50 percent probability or more) that it is caused or aggravated by a service0connected disability?


Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

3.  The RO should arrange for the Veteran to be examined by a gastroenterologist to determine the nature and likely etiology of his GERD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  Based on such review and examination of the Veteran, the examiner should provide an opinion whether it is at least as likely as not (a 50 % or better probability) that such disability is related to his active military service, to include any GI complaints therein? 

A complete rationale must be provided for any opinion offered.

4.  The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his bilateral hands and right wrist degenerative arthritis.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  Based on such review and examination of the Veteran, the examiner should provide an opinion whether it is at least as likely as not (a 50 % or better probability) that such disability is related to his active military service.  The examiner is asked to specifically comment as to what, if any, effect the Veteran's MOS of mechanic, and his work with tools, had on his current disabilities.  

A complete rationale must be provided for any opinion offered.

5.  After the above development is complete, the RO should arrange for an examination of the Veteran by an appropriate physician to assess the impact his service connected disabilities (depressive disorder and bipolar disorder with memory problems; chronic fatigue syndrome; headaches; chronic sinus condition to include nasal allergies; right tennis elbow; lateral epicondylitis; and mayalgia), individually and combined, have on his ability to secure or follow a substantially gainful occupation.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran his complete employment history and his complaints regarding the impact of his disabilities on employment, and comment on the restrictions and limitations due to each service-connected disability.  The examiner's opinions regarding the impact of the service-connected disabilities on employment must be accompanied by explanation of rationale. The examiner must specifically address the Veteran's own reports regarding the impact of the disabilities on employment.  The examiner should comment on the types of employment that would be precluded by the service connected disabilities and the types of employment that remain feasible despite the combined effects of the service connected disabilities. 

The examiner must explain the rationale for all opinions.


6.  The RO should then review the record and readjudicate the claims.  If any claim remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



